NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted May 11, 2020
                                  Decided May 11, 2020

                                          Before

                           DIANE P. WOOD, Chief Judge

                           MICHAEL B. BRENNAN, Circuit Judge

                           MICHAEL Y. SCUDDER, Circuit Judge

No. 19-2171

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff-Appellee,                           Court for the Southern District of Illinois.

       v.                                          No. 18-CR-40077-JPG

MICHAEL F. JONES,                                  J. Phil Gilbert,
    Defendant-Appellant.                           Judge.


                                        ORDER

       Michael Jones pleaded guilty to one count of conspiring to distribute
methamphetamine, 21 U.S.C. §§ 841(a)(1), 846, and four counts of distributing
methamphetamine, id. § 841(a)(1). The district court sentenced him as a career offender,
U.S.S.G. § 4B1.1(a), to a within-guidelines term of 262 months in prison and five years of
supervised release. Although his plea agreement contained a broad appeal waiver,
Jones filed a notice of appeal. His appointed attorney asserts that the appeal is frivolous
and seeks to withdraw. See Anders v. California, 386 U.S. 738 (1967). Jones has responded.
See CIR. R. 51(b). Counsel’s brief explains the nature of the case and addresses the issues
that an appeal of this kind might be expected to involve. Because counsel’s analysis
No. 19-2171                                                                           Page 2

appears thorough, we limit our review to the subjects she discusses, along with those
Jones has identified in response. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).

       Counsel states that she communicated with Jones and confirmed that he does not
wish to withdraw his guilty plea, so she properly refrains from exploring the adequacy
of the plea hearing or the voluntariness of the plea. See United States v. Konczak, 683 F.3d
348, 349 (7th Cir. 2012); United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002).

        Counsel next considers whether Jones could challenge his career-offender status
or his within-guidelines sentence, but rightly concludes that these arguments would be
precluded by the appeal waiver in his plea agreement. In it, Jones expressly waived his
right to “seek modification of, or contest any aspect of, the conviction or sentence in any
proceeding,” reserving only the right to appeal a sentence imposed above the
guidelines as determined by the court and to bring a claim for ineffective assistance of
counsel. Neither exception to the waiver applies here: Jones was sentenced within the
guidelines range, and he states in his response that he wishes to challenge counsel’s
effectiveness in a collateral attack, not on direct appeal. Jones also proposes challenging
his career-offender designation on the ground that two of his predicate offenses do not
qualify as “controlled substance offenses” under § 4B1.1(a)(3), but that argument is
foreclosed by the waiver. Because an appeal waiver “stands or falls with the guilty
plea” (and as we noted, Jones does not wish to challenge his guilty plea), we must
enforce the waiver here. See United States v. Gonzalez, 765 F.3d 732, 741 (7th Cir. 2014).

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.